 

A0435 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
(Rev. 04/18; WDVA Rev. 02/19)

 

 

 

 

 

 

 

 

 

 

TRANSCRIPT ORDER FORM DEEDATE

Please Read Instructions on Page 2.
1. REQUESTOR’S NAME TELEPHONE NUMBER

INFORMATION: Ronald M. Huber 434-293-4283
DATE OF REQUEST — EMAIL ADDRESS (Transcript will be emailed to this address.)
9/10/2019 Ron.Huber@usdoj.gov
MAILING ADDRESS CITY, STATE, ZIP CODE
255 W. Main Street, Suite 130 Charlottesville, VA 22902
2. TRANSCRIPT | NAME OF COURT REPORTER

REQUESTED: JoRita Meyers

OR CHECK HERE [| IF HEARING WAS RECORDED BY FTR

CASE NUMBER CASE NAME JUDGE’S NAME
4:18-cr-00011 U.S. v. Marcus Davis, et al Urbanski
DATE(S) OF TYPE OF PROCEEDING(S) LOCATION OF PROCEEDING
PROCEEDING(S)
9/04/2019 Daubert hearing Roanoke

 

 

 

REQUEST IS FOR: (Select one) C1 FULL PROCEEDING 0 SPECIFIC PORTION(S) (Must specify below)

 

SPECIFIC PORTION(S) REQUESTED (Jf applicable):

Portion following witness testimony

3. SERVICE TURNAROUND CATEGORY REQUESTED:

 

 

(See Page 2 for descriptions of each service turnaround category.). .
[| Ordinary (30-Day) ‘i Daily

[| 14-Day [| Hourly
Expedited (7-Day) [__] RealTime
| | 3-Day

 

 

 

4, CERTIFICATION: By signing‘below, | certify that I will pay alJkcharges (deposit plus additional).

 

DATE SI NAPE Ql
9/10/2019 ; £0) AA.

 

 

 

\

If you have any questions, please contact the court reporter coordinator at (434) 847-5722

or by email to CRC@vawd.uscourts.gov.

Transcript Fee Rates can be found on our website under Standing Orders at:
http://www.vawd.uscourts.gov/media/1576/transcripts2018-3.pdf

NOTE: Form must be flattened prior to electronicaily filing in CM/ECF so that all fillable fields can
no longer be modified.

RESET FORM

     

 

 
